15-3058
     Zhou v. Sessions
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A205 825 460
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   25th day of May, two thousand seventeen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOSÉ A. CABRANES,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   GOUJUN ZHOU,
14            Petitioner,
15
16                      v.                                           15-3058
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,*
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23

24

25

26   *Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
27   General Jefferson B. Sessions III is automatically substituted for
28   former Attorney General Loretta E. Lynch as Respondent.
29
 1   FOR PETITIONER:             Goujun Zhou, pro se, Flushing, NY.
 2
 3   FOR RESPONDENT:             Benjamin C. Mizer, Principal Deputy
 4                               Assistant Attorney General; Terri J.
 5                               Scadron, Assistant Director;
 6                               Anthony W. Norwood, Senior
 7                               Litigation Counsel, Office of
 8                               Immigration Litigation, United
 9                               States Department of Justice,
10                               Washington, DC.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review is

15   DENIED.

16       Petitioner Goujun Zhou, a native and citizen of the

17   People’s Republic of China, seeks review of an August 28, 2015,

18   decision of the BIA affirming an April 14, 2014, decision of

19   an Immigration Judge (“IJ”) denying asylum, withholding of

20   removal, and relief under the Convention Against Torture

21   (“CAT”).    In re Goujun Zhou, No. 205 825 460 (B.I.A. Aug. 28,

22   2015), aff’g No. A205 825 460 (Immig. Ct. N.Y. City Apr. 14,

23   2014).    We assume the parties’ familiarity with the underlying

24   facts and procedural history in this case.

25       We have reviewed the IJ’s decision as modified by the BIA,

26   i.e., minus the findings that the BIA declined to reach—the

27   adverse credibility determination and the conclusion that the

28   harm suffered did not rise to the level of persecution.     See
                                     2
1    Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

2    Cir. 2005).    The applicable standards of review are well

3    established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

4    Holder, 562 F.3d 510, 513 (2d Cir. 2009).    The agency did not

5    err in finding that Zhou failed to satisfy his burden for asylum,

6    withholding of removal, or CAT relief.

7    Asylum and Withholding of Removal

8        In order to demonstrate eligibility for asylum and

9    withholding of removal, “the applicant must establish that

10   race, religion, nationality, membership in a particular social

11   group, or political opinion was or will be at least one central

12   reason for persecuting the applicant.”     8 U.S.C.

13   § 1158(b)(1)(B)(i); see also 8 U.S.C. § 1231(b)(3)(A); In re

14   C-T-L-, 25 I. & N. Dec. 341, 348 (B.I.A. 2010).       Relief “may

15   be granted where there is more than one motive for mistreatment,

16   as long as at least one central reason for the mistreatment is

17   on account of a protected ground.”   Acharya v. Holder, 761 F.3d

18   289, 297 (2d Cir. 2014) (internal quotation marks omitted).   To

19   establish that persecution or a fear of persecution is on

20   account of an applicant’s political opinion, the applicant must

21   “show, through direct or circumstantial evidence, that the

22   persecutor’s motive to persecute arises from the applicant’s

                                     3
1    political belief,” rather than merely by the persecutor’s own

2    opinion.   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 (2d Cir.

3    2005) (emphasis added).   Although retaliation for an

4    applicant’s opposition to endemic government corruption may

5    constitute persecution on account of a political opinion, a

6    persecutor’s suppression of an applicant’s challenge to

7    isolated, aberrational acts of greed or malfeasance does not.

8    See id. at 548.

9        Zhou claimed that police in China detained and beat him when

10   he refused to leave his employer’s office in protest of his

11   employer’s failure to pay him.        Zhou testified that his

12   employer had informed him that the company could not afford to

13   pay anyone their entire salary, and he admitted that he had no

14   bases to conclude that the company’s inability to pay was due

15   to corruption or other malfeasance.   Further, he admitted that

16   he was not politically active or a member of any unions or other

17   organizations in China.   Because Zhou did not assert any facts

18   to support a finding that he had acted (or that police believed

19   him to have acted) in opposition to corruption or other

20   malfeasance, the agency did not err in finding his account

21   insufficient to demonstrate that the harm he suffered was on

22   account of his political opinion.       See Yan Fang Zhang v.

                                    4
1    Gonzales, 452 F.3d 167, 172 (2d Cir. 2006) (protesting economic

2    layoffs and being removed from premises by police during a

3    protest of layoffs does not indicate political motive); cf.

4    Yueqing Zhang, 426 F.3d at 547 (“Where the dispute is such that

5    the asylum seeker did not merely seek economic advantage but

6    mounted a challenge to the legitimacy and authority of the

7    ruling regime itself, and where the applicant can show that this

8    political threat is the motive for the persecution perpetrated

9    or feared, the applicant can meet the definition of a refugee.”

10   (internal quotation marks omitted)).

11       Accordingly, the agency reasonably determined that Zhou

12   failed to demonstrate a nexus between the harm he suffered and

13   fears and his political opinion, and did not err in denying him

14   asylum and withholding of removal.    See 8 U.S.C.

15   §§ 1158(b)(1)(B)(i), 1231(b)(3)(A).

16   Convention Against Torture

17       An applicant for CAT relief must “establish that it is more

18   likely than not that he or she would be tortured if removed to

19   the proposed country of removal.”    8 C.F.R. § 1208.16(c)(2).

20   Unlike asylum and withholding of removal, CAT relief does not

21   require a nexus to any ground.     See id.

22       There is no merit to Zhou’s contention that the agency

                                    5
1    failed to consider his eligibility for CAT relief independent

2    of its nexus finding.    The IJ independently evaluated Zhou’s

3    claim of a likelihood of torture.

4    IJ Bias

5        Although rare, remand may be required when an IJ

6    demonstrates bias and hostility towards an asylum applicant.

7    See Guo-Le Huang v. Gonzales, 453 F.3d 142, 148 (2d Cir. 2006).

8    A review of the record reveals that the IJ appropriately

9    exercised his statutory authority to “interrogate, examine, and

10   cross-examine the alien,” 8 U.S.C. § 1229a(b)(1), and

11   performed his duty to develop the record without assuming the

12   role of advocate for either Zhou or the Government, see Islam

13   v. Gonzales, 469 F.3d 53, 55 (2d Cir. 2006).

14       For the foregoing reasons, the petition for review is

15   DENIED.    As we have completed our review, any stay of removal

16   that the Court previously granted in this petition is VACATED,

17   and any pending motion for a stay of removal in this petition

18   is DISMISSED as moot.    Any pending request for oral argument

19   in this petition is DENIED in accordance with Federal Rule of

20   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

21   34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
                                     6